DETAILED ACTION
Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A1: Drawn to a flat tube having a protrusion that extends from a first wall board to a second protrusion, as in Claim 2.
Species A2: Drawn to a flat tube having a protrusion that extends from a first wall board to a second wall board, as in Claim 5.

In addition to the aforementioned election of Species A1-A2, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:


Species B2: Drawn to a flat tube having a single turnup on the first wall board, as in Claim 15.

In addition to the aforementioned election of Species A1-A2 and Species B1-B2, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species C1: Drawn to a heat exchanger configuration, as shown in figure 9.
Species C2: Drawn to a heat exchanger configuration, as shown in figure 10.
Species C3: Drawn to a heat exchanger configuration, as shown in figure 11.
Species C4: Drawn to a heat exchanger configuration, as shown in figure 12.
Species C5: Drawn to a heat exchanger configuration, as shown in figure 13.
Species C6: Drawn to a heat exchanger configuration, as shown in figure 14.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the Species, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, documents discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed Species involving one or more of the same or corresponding special technical features, leaving two or more independent claims without a single general inventive concept.
Therefore, the teachings of Japanese Patent Document JP2004003855A, Japanese Patent Document JPH09310989A, EP1022532A2 and WO2008091918A1 establishes that the claims lack novelty.  The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the Groups do not relate to a single general inventive concept as set forth in MPEP 1850.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.